UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-6309



KEVIN ALEXANDER MOSS,

                                           Petitioner - Appellant,

         versus


LLOYD L. WATERS, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
95-2884-S)


Submitted:   October 28, 1997            Decided:   January 9, 1998


Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Alexander Moss, Appellant Pro Se. Ann Norman Bosse, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

accepting in part, and rejecting in part, the recommendation of the

magistrate judge and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Moss v. Waters, No.
CA-95-2884-S (D. Md. Feb. 14, 1997). We deny Appellant's motion for

appointment of counsel and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2